Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 22-BG-171

                        IN RE J.B. DORSEY, III, RESPONDENT.

          A Member of the Bar of the District of Columbia Court of Appeals
                          (Bar Registration No. 265181)

            On Report and Recommendation of the Board on Professional
                 Responsibility Hearing Committee Number Three
                   Approving Petition for Negotiated Discipline
                                  (DDN-112-14)

                              (Decided May 12, 2022)

Before EASTERLY and ALIKHAN, Associate Judges, and THOMPSON, Senior Judge.


      PER CURIAM 1: In this disciplinary matter, a Hearing Committee of the Board

on Professional Responsibility recommends approval of negotiated attorney

discipline. See D.C. Bar R. XI, § 12.1(c). Respondent, J.B. Dorsey III, voluntarily

acknowledges that he failed to maintain complete records of his handling of



      1
        “An opinion imposing negotiated discipline may not be cited as precedent in
contested-discipline cases except as provided in” D.C. App. R. 28(g). See D.C. Bar
R. XI, § 12.1(d). This opinion may, however, be cited as precedent in negotiated-
discipline cases.
                                          2


entrusted funds. Specifically, Mr. Dorsey acknowledges that he was unable to

explain the discrepancies in his accounting of entrusted client funds and his bank’s

accounting of the same funds. Mr. Dorsey admits that he therefore violated D.C. R.

Prof. Conduct 1.15(a) (record-keeping). Mr. Dorsey and Disciplinary Counsel agree

that he should be publicly censured and subject to a one-year period of unsupervised

probation with conditions.


      This court reviews a Committee’s recommendation for approval of a petition

for negotiated discipline “in accordance with its procedures for the imposition of

uncontested discipline.” D.C. Bar R. XI, § 12.1(d). Under those procedures, “if no

exceptions are filed to the Board’s report, the [c]ourt will enter an order imposing

the discipline recommended by the Board upon the expiration of the time permitted

for filing exceptions.” D.C. Bar R. XI, § 9(h)(2). “This rule is not absolute—we

would not impose discipline that is clearly against the law or the public interest, for

example, merely because no party took exception to it . . . .” In re Stephens, 247

A.3d 698, 701 (D.C. 2021) (per curiam). Nevertheless, if “there are no exceptions

to the Board’s report and recommendation, our deferential standard of review

becomes even more deferential.” In re Viehe, 762 A.2d 542, 543 (D.C. 2000) (per

curiam).
                                          3


      Here, we discern no grounds to question the recommended negotiated

sanction. Accordingly, it is



      ORDERED that J.B. Dorsey III is hereby publicly censured and shall serve a

one-year period of unsupervised probation subject to the following agreed upon

conditions. Mr. Dorsey must:

             (a) not be the subject of a disciplinary complaint that
             results in a finding that he violated the disciplinary rules
             of any jurisdiction in which he is licensed to practice
             during the probationary period; (b) take the new
             admittees[’] continuing legal education (CLE) course, and
             provide Disciplinary Counsel proof of attendance at the
             CLE within 30 days; (c) notify Disciplinary Counsel
             promptly of any ethics complaint against him and its
             disposition; (d) consult with . . . the D.C. Bar’s Practice
             Management Advisory Service to conduct a review of his
             practices surrounding how to handle—and document the
             processing of—entrusted funds, and waive confidentiality
             regarding all aspects of that review; and (e) within 30 days
             of the Court’s order of public censure, notify Disciplinary
             Counsel in writing of all jurisdictions in which he is or has
             been licensed to practice, and all tribunals before which
             Respondent has appeared as legal counsel within the last
             365 days.




                                                                   So ordered.